Exhibit 10.7
 
PRIVILEGED AND CONFIDENTIAL
 
NON-COMPETITION AND NON-SOLICITATION AGREEMENT
 
This NON-COMPETITION AND NON-SOLICITATION AGREEMENT (this “Agreement”) is made
and entered into this 18th day of June, 2012, between Theodore S. Roman
(“Employee”) and National Patent Development Corporation, a Delaware corporation
(the “Parent”).


WHEREAS, simultaneously with the execution and delivery of this Agreement,
Parent is entering into that certain Agreement and Plan of Merger, dated as of
the date hereof (the “Merger Agreement”), by and among Parent, NPT Advisors
Inc., a Delaware corporation, the Winthrop Corporation, a Connecticut
corporation (the “Company”), and Peter M. Donovan, as the Securityholders’
Representative (as such term is defined in the Merger Agreement);
 
WHEREAS, Employee is employed by the Company and currently serves as the Vice
Chairman of the Company;
 
WHEREAS, Parent and Employee have entered into an employment agreement (the
“Employment Agreement”) to be effective upon the occurrence of the Closing (as
such term is defined in the Merger Agreement) pursuant to which Parent will
employ Employee on the terms and conditions set forth therein;
 
WHEREAS, Parent and Employee have determined to enter into this Agreement
pursuant to which Employee will be subject to certain non-competition and
non-solicitation restrictions during the Restricted Period (as defined below);
and
 
WHEREAS, Parent’s willingness to enter into and close the transactions
contemplated by the Merger Agreement are conditional upon Employee’s execution
of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, including that expressed in Section 3 below, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:
 
1.           Defined Terms.  Capitalized terms used but not otherwise defined
herein shall have the meanings ascribed thereto in the Merger Agreement.
 
2.           Non-Competition/Non-Solicitation.  Employee recognizes the benefits
to be derived by him from his employment or engagement by Parent upon the
Closing and that such benefits are dependent upon the continued success of the
Company which, in turn, is dependent in part upon the preservation of the
Company’s relationships with its clients.  Employee believes it to be in his own
best interest and in the best interest of Parent, the Company, the Company’s
stockholders, and the Company’s other employees to preserve the Company’s
relationships with its clients.  In consideration of the foregoing, Employee
hereby agrees as follows (in each case, except to the extent required by or
otherwise carried out in the ordinary course of Employee’s responsibilities and
obligations as an employee of the Company and except in connection with the
Merger Agreement or the Transactions contemplated thereby):
 
 
 

--------------------------------------------------------------------------------

 
 
  (a)           During the period commencing on the date hereof and continuing
until the earlier of (x) the effective date of the Merger or (y) termination of
the Merger Agreement in accordance with its terms (the “Restricted Period”),
Employee shall not engage in the United States, directly or indirectly, in any
business activities in which the Company or any business organization controlled
by, controlling, or under common control with the Company (each, an “Affiliated
Company”) is engaged (or has committed plans to engage) during the Restricted
Period.  For the avoidance of doubt, permitted investments under clause (c)
below shall not be deemed to violate this clause (a).
 
  (b)           During the Restricted Period, Employee shall not, directly or
indirectly, on his own behalf or on behalf of any other person or entity, (i)
encourage, solicit or induce, or in any manner attempt to encourage, solicit or
induce, any individual employed by, or individual or entity providing consulting
services to, the Company or any Affiliated Company to terminate such employment
or consulting services; provided, that the foregoing shall not be violated by
general advertising not targeted at employees or consultants of the Company or
any Affiliated Company; (ii) hire any individual who was employed by the Company
or any Affiliated Company within the six (6) month period prior to the date of
such hiring; or (iii) encourage, solicit or induce, or in any manner attempt to
encourage, solicit or induce any customer, supplier, licensee or other business
relation of the Company or any Affiliated Company to cease doing business with
or materially reduce the amount of business conducted with the Company or any
Affiliated Company, or in any way adversely interfere with the relationship
between any such customer, supplier, licensee or business relation and the
Company or any Affiliated Company.
 
  (c)           Notwithstanding any provision contained herein to the contrary,
it is understood that Employee shall have the right and privilege at any time to
invest in any competitive enterprise or business whose capital stock is listed
on a national securities exchange in the United States, provided that the total
direct and indirect investment of Employee, Employee’s spouse and Employee’s
dependents, represents not more than two percent (2%) of the total capital stock
of such enterprise.  Nothing contained herein shall prohibit or restrict
Employee from investing in any non-competitive enterprise or business.
 
3.           Consideration.  Each of the parties hereto acknowledges and agrees
that the covenants, restrictions, agreements and obligations set forth herein
are founded upon valuable consideration and that the covenants, restrictions,
agreements and obligations set forth in Section 2 are reasonable in duration and
geographic scope.  Each of the parties hereto intends that the covenants of
Section 2 shall be deemed to be a series of separate covenants, one for each
county or province of each and every state, territory or jurisdiction of the
United States and one for each month of the Restricted Period.
 
4.           Injunctive Relief.  In the event of a breach or threatened breach
by a party of any of the covenants, restrictions, agreements and obligations set
forth in this Agreement, monetary damages or the other remedies at law that may
be available for such breach or threatened breach will be inadequate and,
without prejudice to the rights of the non-breaching party to pursue any
remedies at law or equity available to it for such breach or threatened breach,
including without limitation, the recovery of damages, the non-breaching party
shall be entitled to injunctive relief as a means of having the other party
comply with the provisions hereof.  In such case, no bond or other security
shall be required in connection therewith.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Binding Effect.  This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective heirs, executors,
administrators, legal representatives, successors and assigns.
 
6.           Notices.  For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or sent by reputable
international overnight courier, addressed, if to Employee, to the address
inserted below Employee’s signature on the final page hereof (with required
copy) and, if to Parent, to the address set forth below (with required copy), or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notice of change of address shall be
effective only upon actual receipt.
 
  To Parent:


  National Patent Development Corporation
  100 South Bedford Road, Suite 2R
  Mount Kisco, NY 10549
  Attention:  Harvey Eisen
  Facsimile:  914-242-5798


  With copies to:


  Willkie Farr & Gallagher LLP
  787 Seventh Avenue
  New York, NY 10019
  Attn:  Michael A. Schwartz, Esq.
  Facsimile:  212-728-9267


  To Employee:


  To the address inserted below Employee’s signature on the final page hereof.


  With copies to:


  Choate Hall & Stewart LLP
  Two International Place
  Boston, MA 02110
  Attn:  Tom Shirley, Esq.
  Facsimile:  617-248-4000


  and
 
 
3

--------------------------------------------------------------------------------

 
 


  The Winthrop Corporation
  c/o Wright Investors' Service
  440 Wheelers Farms Road
  Milford, CT 06461 USA
  Attention:  Peter M. Donovan
  Facsimile:  203-783-4401


  and


  Wilmer Cutler Pickering Hale and Dorr LLP
  60 State Street
  Boston, MA 02109
  Attention:  Leonard A. Pierce, Esq.
  Facsimile:  617-526-5000

7.           Miscellaneous.
 
  (a)           No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by Employee and a duly authorized officer of Parent.
 
  (b)           No waiver by Employee or Parent at any time of any breach by the
other party hereto of, or of any lack of compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.
 
  (c)           Except as may be otherwise specifically provided herein, this
Agreement supersedes any other agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof which have been
made by any party.
 
  (d)           Captions and Section headings in this Agreement are provided
merely for convenience and shall not affect the interpretation of any of the
provisions herein.
 
  (e)           The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York, without
reference to its conflict-of-law rules.
 
8.           Severability.  The parties have entered into this Agreement in the
belief that its provisions are valid, reasonable and enforceable.  In the event
that any court of competent jurisdiction determines that any provision, or any
portion thereof, contained in this Agreement is unreasonable or unenforceable in
any respect, then such provision will be deemed limited to the extent that such
court deems it reasonable and enforceable, and as so limited will remain in full
force and effect.  Without limiting the generality of the foregoing, in the
event that the covenants contained in Section 2 are judicially held invalid or
unenforceable as to time period and/or geographical scope, the parties agree
that the maximum duration or geographic scope under such circumstances shall be
substituted for the stated duration or geographic scope and that the court shall
be allowed to revise the restrictions contained herein to cover the maximum
period and geographic scope permitted by law.  Furthermore, any period of
restriction or covenant herein stated shall be extended by any period of any
violation of any restriction or covenant herein stated.  In the event that such
court deems any such provision, or portion thereof, wholly unenforceable, the
remaining provisions of this Agreement will nevertheless remain in full force
and effect.
 
 
4

--------------------------------------------------------------------------------

 
 
9.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 


 


 
[Signature Page Follows]
 
 
 
 
 
 
 
5

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, this Agreement has been executed as of the date first above
written.
 

 
NATIONAL PATENT DEVELOPMENT CORPORATION
                   
By:
       
Name:  Harvey P. Eisen
     
Title:    Chief Executive Officer and President
                                         
THEODORE S. ROMAN
           
Address:
                                   

 
 
 
 
 
 


[Signature Page to Non-Competition and Non-Solicitation Agreement for Theodore
S. Roman]
 

--------------------------------------------------------------------------------
